 

 



Exhibit 10.2

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of August
7, 2015 is by and among OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation
(the “Borrower”), certain subsidiaries of the Borrower identified on the
signature pages hereto as “Guarantors”, the lenders identified on the signature
pages hereto and BANK OF AMERICA, N.A., as Administrative Agent.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Guarantors, the lenders party thereto from time to
time (the “Lenders”) and the Administrative Agent have entered into that certain
Credit Agreement dated as of June 27, 2014 as amended, supplemented or otherwise
modified prior to the date hereof (the “Existing Credit Agreement”);

 

WHEREAS, the Borrower, the Guarantors, certain of the Lenders and the
Administrative Agent have agreed to amend the Existing Credit Agreement as set
forth herein;

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

PART 1
DEFINITIONS

 

SUBPART 1.1    Certain Definitions. The following terms used in this Amendment,
including its preamble and recitals, have the following meanings:

 

“Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.

 

“Second Amendment Effective Date” is defined in Subpart 3.1.

 

SUBPART 1.2    Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Existing Credit Agreement.

 

PART 2
AMENDMENTS TO

EXISTING CREDIT AGREEMENT

 

SUBPART 2.1    The following definitions are hereby added to Section 1.01 of the
Existing Credit Agreement in appropriate alphabetical order to read as follows:

 

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of the United States or any state thereof or the District of
Columbia.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not organized
under the laws of the United States or any state thereof or the District of
Columbia.

 

“International Unencumbered Property” means an Unencumbered Property which is
located in Australia, Canada, Switzerland or the United Kingdom.

 

 

 

 

SUBPART 2.2    Clause (d) of the definition of “Unencumbered Property” set forth
in Section 1.01 of the Existing Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

(d)       shall be located in the United States or shall be an International
Unencumbered Property; provided, however, that International Unencumbered
Properties may be included in the pool of Unencumbered Properties only to the
extent that aggregate value of such properties does not exceed twenty percent
(20%) of the total Unencumbered Asset Value.

 

SUBPART 2.3    Section 6.15(a) of the Existing Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(a)        Upon the acquisition, incorporation or other creation of any
Subsidiary of the Borrower that (i) (A) is a Domestic Subsidiary and (B) owns an
Unencumbered Property or provides a guaranty of the Senior Notes or other
unsecured Funded Debt and (ii) has not been designated as an Unrestricted
Subsidiary, the Borrower shall cause such Subsidiary to (1) become a Subsidiary
Guarantor hereunder through the execution and delivery to the Administrative
Agent of a Subsidiary Guarantor Joinder Agreement on or before the deadline for
the delivery of the Compliance Certificate required pursuant to Section 6.02(a)
following the fiscal quarter in which the foregoing conditions for becoming a
Subsidiary Guarantor are met, and (2) deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, certified resolutions and other organizational
and authorizing documents of such Subsidiary, favorable opinions of counsel to
such Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to above), all
in form, content and scope reasonably satisfactory to the Administrative Agent;
provided, however, notwithstanding the foregoing, if any Foreign Subsidiary
provides a guaranty of the Senior Notes or other unsecured Funded Debt of the
Borrower or any Domestic Subsidiary, then the Borrower shall cause each such
Foreign Subsidiary to become a Subsidiary Guarantor hereunder through the
procedures described in clauses (1) and (2) of this Section 6.15(a) above.

 

PART 3
CONDITIONS TO EFFECTIVENESS

 

SUBPART 3.1    Second Amendment Effective Date. This Amendment shall be and
become effective as of the date hereof (the “Second Amendment Effective Date”)
when all of the conditions set forth in this Part 3 shall have been satisfied,
and thereafter this Amendment shall be known, and may be referred to, as the
“Second Amendment”.

 

SUBPART 3.2    Execution of Counterparts of Amendment. The Administrative Agent
shall have received counterparts (or other evidence of execution, including
telephonic message or other electronic imaging means, satisfactory to the
Administrative Agent) of this Amendment, which collectively shall have been duly
executed on behalf of the Borrower, the Guarantors, Lenders constituting
Required Lenders (as defined in the Existing Credit Agreement) and the
Administrative Agent.

 

 2 

 

 

SUBPART 3.3    Fees and Expenses. Payment by the Credit Parties to the
Administrative Agent of all fees and expenses relating to the preparation,
execution and delivery of this Amendment which are due and payable on the Second
Amendment Effective Date.

 

PART 4
MISCELLANEOUS

 

SUBPART 4.1    Construction. This Amendment is a Credit Document executed
pursuant to the Existing Credit Agreement and shall (unless otherwise expressly
indicated therein) be construed, administered and applied in accordance with the
terms and provisions of the Amended Credit Agreement.

 

SUBPART 4.2    Representations and Warranties. The Borrower hereby represents
and warrants that it: (a) has the requisite corporate power and authority to
execute, deliver and perform this Amendment, and (b) is duly authorized to, and
has been authorized by all necessary corporate action, to execute, deliver and
perform this Amendment, (c) after giving effect to this Amendment, the
representations and warranties contained in Article V of the Amended Credit
Agreement are true and correct in all material respects on and as of the date
hereof upon giving effect to this Amendment as though made on and as of such
date (except for those which expressly relate to an earlier date) and (d) no
Default or Event of Default exists under the Existing Credit Agreement on and as
of the date hereof upon giving effect to this Amendment.

 

SUBPART 4.3    Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or other electronic means shall be effective as delivery of a manually
executed original counterpart of this Amendment.

 

SUBPART 4.4    Binding Effect. This Amendment, the Amended Credit Agreement and
the other Credit Documents embody the entire agreement between the parties and
supersede all prior agreements and understandings, if any, relating to the
subject matter hereof. These Credit Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. Except as
expressly modified and amended in this Amendment, all the terms, provisions and
conditions of the Credit Documents shall remain unchanged and shall continue in
full force and effect.

 

SUBPART 4.5    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

SUBPART 4.6    Severability. If any provision of this Amendment is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

SUBPART 4.7    Affirmation. Except as specifically amended above, the Credit
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by the Borrower. The Borrower covenants and agrees to comply with all
of the terms, covenants and conditions of the Existing Credit Agreement, as
otherwise waived, consented to and amended hereby, notwithstanding any prior
course of conduct, waivers, releases or other actions or inactions on Lenders’
part which might otherwise constitute or be construed as a waiver of or
amendment to such terms, covenants and conditions.

 

 3 

 

 

SUBPART 4.8    No Waiver. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided in this Amendment, operate as
a waiver of any right, power or remedy of Lenders, nor constitute a waiver of
any provision of any Credit Document or any other documents, instruments and
agreements executed or delivered in connection with any of the foregoing. Except
as otherwise provided for in this Amendment, nothing herein is intended or shall
be construed as a waiver of any existing Defaults or Events of Default under the
Credit Documents or any of Lenders’ rights and remedies in respect of such
Defaults or Events of Default.

 

[SIGNATURE PAGES FOLLOW]

 

 4 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Second Amendment to Credit Agreement to be duly executed and delivered as of the
date first above written.

 

BORROWER: OMEGA HEALTHCARE INVESTORS, INC.       By: /s/ Daniel J. Booth   Name:
Daniel J. Booth   Title: Chief Operating Officer       GUARANTORS: OHI ASSET
(la), LLC         By: OHI Healthcare Properties Limited Partnership,     a
Member of such company           By: /s/ Daniel J. Booth     Name: Daniel J.
Booth     Title: Chief Operating Officer         By: Omega TRS I, Inc.,     a
Member of such company           By: /s/ Daniel J. Booth     Name: Daniel J.
Booth     Title: Chief Operating Officer

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  OHI ASSET, LLC   OHI ASSET (ID), LLC   OHI ASSET (CA), LLC   DELTA INVESTORS
I, LLC   DELTA INVESTORS II, LLC   OHI Asset (CO), LLC   COLONIAL GARDENS, LLC  
WILCARE, LLC   nrs ventures, l.l.c.   ohi asset (ct) lender, llc   ohi asset
(Fl), llc   ohi asset (il), llc   ohi asset (mo), llc   ohi asset (oh), llc  
ohi asset (oh) lender, llc   ohi asset (pa), llc   ohi asset ii (ca), llc   ohi
asset ii (fl), llc   ohi asset cse-e, llc   ohi asset cse-u, llc   OHI ASSET CSb
LLC   OHI ASSET (MI), LLC   OHI ASSET (FL) LENDER, LLC   OHI ASSET HUD WO, LLC  
OHI ASSET (MD), LLC   OHI ASSET (TX), LLC   OHI ASSET (IN) WABASH, LLC   OHI
ASSET (IN) WESTFIELD, LLC   OHI ASSET (IN) GREENSBURG, LLC   OHI ASSET (IN)
INDIANAPOLIS, LLC   OHI ASSET HUD SF, LLC   OHI ASSET (IN) AMERICAN VILLAGE, LLC
  OHI ASSET (IN) ANDERSON, LLC   OHI ASSET (IN) BEECH GROVE, LLC   OHI ASSET
(IN) CLARKSVILLE, LLC   OHI ASSET (IN) EAGLE VALLEY, LLC   OHI ASSET (IN)
ELKHART, LLC   OHI ASSET (IN) FOREST CREEK, LLC   OHI ASSET (IN) FORT WAYNE, LLC
  OHI ASSET (IN) FRANKLIN, LLC   OHI ASSET (IN) KOKOMO, LLC   OHI ASSET (IN)
LAFAYETTE, LLC   OHI ASSET (IN) MONTICELLO, LLC   OHI ASSET (IN) NOBLESVILLE,
LLC   OHI ASSET (IN) ROSEWALK, LLC   OHI ASSET (IN) SPRING MILL, LLC

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  OHI ASSET (IN) TERRE HAUTE, LLC   OHI ASSET (IN) ZIONSVILLE, LLC   OHI Asset
HUD CFG, LLC   OHI ASSET HUD SF CA, LLC   OHI ASSET (TX) HONDO, LLC   OHI ASSET
(MI) HEATHER HILLS, LLC   OHI ASSET (IN) CROWN POINT, LLC   OHI ASSET (IN)
MADISON, LLC   OHI ASSET (AR) ASH FLAT, LLC   OHI ASSET (AR) CAMDEN, LLC   OHI
ASSET (AR) CONWAY, LLC   OHI ASSET (AR) DES ARC, LLC   OHI ASSET (AR) HOT
SPRINGS, LLC   OHI ASSET (AR) MALVERN, LLC   OHI ASSET (AR) MENA, LLC   OHI
ASSET (AR) POCAHONTAS, LLC   OHI ASSET (AR) SHERIDAN, LLC   OHI ASSET (AR)
WALNUT RIDGE, LLC   OHI ASSET RO, LLC   OHI ASSET (FL) LAKE PLACID, LLC   OHI
ASSET HUD DELTA, LLC   OHI ASSET (IN) CLINTON, LLC   OHI ASSET (IN) JASPER, LLC
  OHI ASSET (IN) SALEM, LLC   OHI ASSET (IN) SEYMOUR, LLC   OHI ASSET (WV)
DANVILLE, LLC   OHI ASSET (WV) IVYDALE, LLC   OHI MEZZ LENDER, LLC   OHI ASSET
(TN) JEFFERSON CITY, LLC   OHI ASSET (TN) ROGERSVILLE, LLC   OHI ASSET CHG ALF,
LLC   BAYSIDE STREET, LLC   BAYSIDE STREET II, LLC   OHI (IOWA), LLC   OHI
(INDIANA), LLC   OHI (ILLINOIS), LLC   OHIMA, LLC   STERLING ACQUISITION, LLC  
OHI (CONNECTICUT), LLC   FLORIDA LESSOR – MEADOWVIEW, LLC   WASHINGTON LESSOR –
SILVERDALE, LLC   GEORGIA LESSOR – BONTERRA/PARKVIEW, LLC   ARIZONA LESSOR –
INFINIA, LLC   COLORADO LESSOR – CONIFER, LLC   TEXAS LESSOR – STONEGATE GP, LLC
  TEXAS LESSOR – STONEGATE LIMITED, LLC

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  INDIANA LESSOR – WELLINGTON MANOR, LLC   OHI ASSET (FL) LUTZ, LLC   AVIV ASSET
MANAGEMENT, L.L.C.   ohi asset hud h-f, llc   ohi asset (ga) dunwoody, llc   ohi
asset (ga) roswell, llc   ohi asset (la) baton rouge, llc   ohi asset (ny) 2nd
avenue, llc   ohi asset (ny) 93rd street, llc

 

  By: OHI Healthcare Properties Limited Partnership,     the Sole Member of each
of the companies           By: /s/ Daniel J. Booth     Name: Daniel J. Booth    
Title: Chief Operating Officer

 

  3806 CLAYTON ROAD, LLC   245 EAST WILSHIRE AVENUE, LLC   13922 CERISE AVENUE,
LLC   637 EAST ROMIE LANE, LLC   523 HAYES LANE, LLC   GOLDEN HILL REAL ESTATE
COMPANY, LLC   11900 EAST ARTESIA BOULEVARD, LLC   2400 PARKSIDE DRIVE, LLC  
1628 B STREET, LLC   3232 ARTESIA REAL ESTATE, LLC

 

  By: OHI Asset HUD SF CA, LLC,     the Sole Member of each of the companies    
      By: /s/ Daniel J. Booth     Name: Daniel J. Booth     Title: Chief
Operating Officer

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  ENCANTO SENIOR CARE, LLC   OHI ASSET (AZ) AUSTIN HOUSE, LLC   G&L GARDENS, LLC
  PALM VALLEY SENIOR CARE, LLC   RIDGECREST SENIOR CARE, LLC       By: OHI Asset
HUD SF, LLC,     the Sole Member of each of the companies           By: /s/
Daniel J. Booth     Name: Daniel J. Booth     Title: Chief Operating Officer    
    CFG 2115 WOODSTOCK PLACE, LLC   1200 ELY STREET HOLDINGS CO. LLC   42235
COUNTY ROAD HOLDINGS CO. LLC   2425 TELLER AVENUE, LLC   48 HIGH POINT ROAD, LLC
        By: OHI Asset HUD CFG, LLC,     the Sole Member of each of the companies
          By: /s/ Daniel J. Booth     Name: Daniel J. Booth     Title: Chief
Operating Officer         Texas Lessor - Stonegate, LP         By: Texas Lessor
– Stonegate GP, LLC,     Its General Partner           By: /s/ Daniel J. Booth  
  Name: Daniel J. Booth     Title: Chief Operating Officer

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  PV REALTY – WILLOW TREE, LLC           By: OHI Asset HUD WO, LLC,     the Sole
Member of such company             By: /s/ Daniel J. Booth     Name: Daniel J.
Booth     Title: Chief Operating Officer           PAVILLION NURSING CENTER
NORTH, LLC   PAVILLION NORTH PARTNERS, LLC   THE SUBURBAN PAVILION, LLC        
  By: OHI Asset (OH), LLC,     the Sole Member of each of the companies        
    By: /s/ Daniel J. Booth     Name: Daniel J. Booth     Title: Chief Operating
Officer           OHI ASSET IV (PA) SILVER LAKE, LP           By: OHI Asset
CSE-U Subsidiary, LLC,     Its General Partner             By: /s/ Daniel J.
Booth     Name: Daniel J. Booth     Title: Chief Operating Officer           cse
pennsylvania holdings, LP   cse centennial village, lp           By: OHI Asset
CSE-E Subsidiary, LLC,     Its General Partner             By: /s/ Daniel J.
Booth     Name: Daniel J. Booth     Title: Chief Operating Officer

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  CSE DENVER ILIFF LLC   CSE FAIRHAVEN LLC   CSE MARIANNA HOLDINGS LLC   CSE
TEXARKANA LLC   CSE WEST POINT LLC   CSE WHITEHOUSE LLC   CARNEGIE GARDENS LLC  
FLORIDA REAL ESTATE COMPANY, LLC   GREENBOUGH, LLC   LAD I REAL ESTATE COMPANY,
LLC   PANAMA CITY NURSING CENTER LLC   SKYLER MAITLAND LLC   SUWANEE, LLC   OHI
ASSET CSE-U SUBSIDIARY, LLC   OHI TENNESSEE, LLC           By: OHI Asset CSE-U,
LLC,     the Sole Member of each of the companies             By: /s/ Daniel J.
Booth     Name: Daniel J. Booth     Title: Chief Operating Officer           CSE
BLOUNTVILLE LLC   CSE BOLIVAR LLC   CSE CAMDEN LLC   CSE HUNTINGDON LLC   CSE
JEFFERSON CITY LLC   CSE MEMPHIS LLC   CSE RIPLEY LLC           By: OHI
Tennessee, LLC,     the Sole Member of each of the companies             By: /s/
Daniel J. Booth     Name: Daniel J. Booth     Title: Chief Operating Officer

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  CSE CORPUS NORTH LLC   CSE JACINTO CITY LLC   CSE KERRVILLE LLC   CSE RIPON
LLC   CSE SPRING BRANCH LLC   CSE THE VILLAGE LLC   CSE WILLIAMSPORT LLC  
DESERT LANE LLC   NORTH LAS VEGAS LLC   OHI ASSET CSE-E SUBSIDIARY, LLC        
  By: OHI Asset CSE-E, LLC,     the Sole Member of each of the companies        
    By: /s/ Daniel J. Booth     Name: Daniel J. Booth     Title: Chief Operating
Officer           PAVILLION NORTH, LLP           By: Pavillion Nursing Center
North, LLC,     its General Partner             By: /s/ Daniel J. Booth    
Name: Daniel J. Booth     Title: Chief Operating Officer

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  OHI ASSET (PA), LP   OHI ASSET II (PA), LP   OHI ASSET III (PA), LP       By:
OHI Asset (OH), LLC,     the General Partner of each limited partnership        
    By: /s/ Daniel J. Booth     Name: Daniel J. Booth     Title: Chief Operating
Officer           CSE CASABLANCA HOLDINGS LLC           By: OHI Asset CSB LLC,  
  the Sole Member of such company             By: /s/ Daniel J. Booth     Name:
Daniel J. Booth     Title: Chief Operating Officer           CSE CASABLANCA
HOLDINGS II LLC           By: CSE Casablanca Holdings LLC,     the Sole Member
of such company             By: /s/ Daniel J. Booth     Name: Daniel J. Booth  
  Title: Chief Operating Officer

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  CSE ALBANY LLC   CSE AMARILLO LLC   CSE AUGUSTA LLC   CSE BEDFORD LLC   CSE
CAMBRIDGE REALTY LLC   CSE CANTON LLC   CSE CEDAR RAPIDS LLC   CSE CHELMSFORD
LLC   CSE CHESTERTON LLC   CSE CLAREMONT LLC   CSE DENVER LLC   CSE DOUGLAS LLC
  CSE ELKTON REALTY LLC   CSE FORT WAYNE LLC   CSE FRANKSTON LLC   CSE
GEORGETOWN LLC   CSE GREEN BAY LLC   CSE HILLIARD LLC   CSE HUNTSVILLE LLC   CSE
INDIANAPOLIS – CONTINENTAL LLC   CSE INDIANAPOLIS – GREENBRIAR LLC   CSE
JEFFERSONVILLE – HILLCREST CENTER LLC   CSE JEFFERSONVILLE – JENNINGS HOUSE LLC
  CSE KINGSPORT LLC   CSE LAKE CITY LLC   CSE LAKE WORTH LLC   CSE LAKEWOOD LLC
  CSE LAS VEGAS LLC   CSE LAWRENCEBURG LLC   CSE LEXINGTON PARK REALTY LLC   CSE
LIGONIER LLC   CSE LIVE OAK LLC   CSE LOWELL LLC   CSE MOBILE LLC   CSE MOORE
LLC   CSE NORTH CAROLINA HOLDINGS I LLC   CSE NORTH CAROLINA HOLDINGS II LLC  
CSE OMRO LLC   CSE ORANGE PARK LLC   CSE ORLANDO – PINAR TERRACE MANOR LLC   CSE
ORLANDO – TERRA VISTA REHAB LLC   CSE PIGGOTT LLC   CSE PILOT POINT LLC   CSE
PONCA CITY LLC   CSE PORT ST. LUCIE LLC   CSE RICHMOND LLC   CSE SAFFORD LLC  
CSE SALINA LLC   CSE SEMINOLE LLC   CSE SHAWNEE LLC   CSE STILLWATER LLC   CSE
TAYLORSVILLE LLC

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  CSE TEXAS CITY LLC   CSE UPLAND LLC   CSE WINTER HAVEN LLC   CSE YORKTOWN LLC
          By: CSE Casablanca Holdings II LLC,     the Sole Member of each of the
companies             By: /s/ Daniel J. Booth     Name: Daniel J. Booth    
Title: Chief Operating Officer           CSE LEXINGTON PARK LLC           By:
CSE Lexington Park Realty LLC,     the Sole Member of such company            
By: /s/ Daniel J. Booth     Name: Daniel J. Booth     Title: Chief Operating
Officer           CSE CAMBRIDGE LLC           By: CSE Cambridge Realty LLC,    
the Sole Member of such company             By: /s/ Daniel J. Booth     Name:
Daniel J. Booth     Title: Chief Operating Officer           CSE ELKTON LLC    
      By: CSE Elkton Realty LLC,     the Sole Member of such company            
By: /s/ Daniel J. Booth     Name: Daniel J. Booth     Title: Chief Operating
Officer

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  CSE ARDEN L.P.   CSE KING L.P.   CSE KNIGHTDALE L.P.   CSE LENOIR L.P.   CSE
WALNUT COVE L.P.   CSE WOODFIN L.P.           By: CSE North Carolina Holdings I
LLC,     the General Partner of each limited partnership             By: /s/
Daniel J. Booth     Name: Daniel J. Booth     Title: Chief Operating Officer    
      OMEGA TRS I, INC.   OHI HEALTHCARE PROPERTIES HOLDCO, INC.   AVIV
HEALTHCARE CAPITAL CORPORATION           By: /s/ Daniel J. Booth   Name: Daniel
J. Booth   Title: Chief Operating Officer           CSE PINE VIEW LLC   DIXIE
WHITE HOUSE NURSING HOME, LLC   OCEAN SPRINGS NURSING HOME, LLC   PENSACOLA REAL
ESTATE HOLDINGS I, LLC   PENSACOLA REAL ESTATE HOLDINGS II, LLC   PENSACOLA REAL
ESTATE HOLDINGS III, LLC   PENSACOLA REAL ESTATE HOLDINGS IV, LLC   PENSACOLA
REAL ESTATE HOLDINGS V, LLC   SKYLER BOYINGTON, LLC   SKYLER FLORIDA, LLC  
SKYLER PENSACOLA, LLC           By: OHI Asset HUD Delta, LLC,     the Sole
Member of each of the companies           By: /s/ Daniel J. Booth   Name: Daniel
J. Booth   Title: Chief Operating Officer

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  OHI ASSET (GA) MOULTRIE, LLC   OHI ASSET (GA) SNELLVILLE, LLC   OHI ASSET (ID)
HOLLY, LLC   OHI ASSET (ID) MIDLAND, LLC   OHI ASSET (IN) CONNERSVILLE, LLC  
OHI ASSET (MS) BYHALIA, LLC   OHI ASSET (MS) CLEVELAND, LLC   OHI ASSET (MS)
CLINTON, LLC   OHI ASSET (MS) COLUMBIA, LLC   OHI ASSET (MS) CORINTH, LLC   OHI
ASSET (MS) GREENWOOD, LLC   OHI ASSET (MS) GRENADA, LLC   OHI ASSET (MS) HOLLY
SPRINGS, LLC   OHI ASSET (MS) INDIANOLA, LLC   OHI ASSET (MS) NATCHEZ, LLC   OHI
ASSET (MS) PICAYUNE, LLC   OHI ASSET (MS) VICKSBURG, LLC   OHI ASSET (MS) YAZOO
CITY, LLC   OHI ASSET (NC) WADESBORO, LLC   OHI ASSET (OR) PORTLAND, LLC   OHI
ASSET (SC) AIKEN, LLC   OHI ASSET (SC) ANDERSON, LLC   OHI ASSET (SC) EASLEY
ANNE, LLC   OHI ASSET (SC) EASLEY CRESTVIEW, LLC   OHI ASSET (SC) EDGEFIELD, LLC
  OHI ASSET (SC) GREENVILLE GRIFFITH, LLC   OHI ASSET (SC) GREENVILLE LAURENS,
LLC   OHI ASSET (SC) GREENVILLE NORTH, LLC   OHI ASSET (SC) GREER, LLC   OHI
ASSET (SC) MARIETTA, LLC   OHI ASSET (SC) MCCORMICK, LLC   OHI ASSET (SC)
PICKENS EAST CEDAR, LLC   OHI ASSET (SC) PICKENS ROSEMOND, LLC   OHI ASSET (SC)
PIEDMONT, LLC   OHI ASSET (SC) SIMPSONVILLE SE MAIN, LLC   OHI ASSET (SC)
SIMPSONVILLE WEST BROAD, LLC   OHI ASSET (SC) SIMPSONVILLE WEST CURTIS, LLC  
OHI ASSET (TN) BARTLETT, LLC   OHI ASSET (TN) COLLIERVILLE, LLC   OHI ASSET (TN)
MEMPHIS, LLC   OHI ASSET (TX) ANDERSON, LLC   OHI ASSET (TX) BRYAN, LLC   OHI
ASSET (TX) BURLESON, LLC   OHI ASSET (TX) COLLEGE STATION, LLC   OHI ASSET (TX)
COMFORT, LLC

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  OHI ASSET (TX) DIBOLL, LLC   OHI ASSET (TX) GRANBURY, LLC   OHI ASSET (TX)
ITALY, LLC   OHI ASSET (TX) WINNSBORO, LLC   OHI ASSET (UT) OGDEN, LLC   OHI
ASSET (UT) PROVO, LLC   OHI ASSET (UT) ROY, LLC   OHI ASSET (VA)
CHARLOTTESVILLE, LLC   OHI ASSET (VA) FARMVILLE, LLC   OHI ASSET (VA)
HILLSVILLE, LLC   OHI ASSET (VA) ROCKY MOUNT, LLC   OHI ASSET (WA) BATTLE
GROUND, LLC   OHI ASSET RO PMM SERVICES, LLC   OHI ASSET (GA) MACON, LLC   OHI
ASSET (SC) GREENVILLE, LLC   OHI ASSET (SC) ORANGEBURG, LLC           By: OHI
Asset RO, LLC,     the Sole Member of each of the companies           By: /s/
Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating Officer        
  OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP           By: OHI Healthcare
Properties Holdco, Inc.,     the Principal General Partner of such limited
partnership           By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:
Chief Operating Officer

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  OHI ASSET MANAGEMENT, LLC           By: OHI Healthcare Properties Limited
Partnership,     a Member of such company             By: /s/ Daniel J. Booth  
  Name: Daniel J. Booth     Title: Chief Operating Officer           By: Omega
TRS I, Inc.,     a member of such company           By: /s/ Daniel J. Booth  
Name: Daniel J. Booth   Title: Chief Operating Officer           OHI ASSET (OR)
TROUTDALE, LLC   OHI ASSET (PA) GP, LLC   HOT SPRINGS ATRIUM OWNER, LLC   HOT
SPRINGS COTTAGES OWNER, LLC   HOT SPRINGS MARINA OWNER, LLC           By: OHI
Asset CHG ALF, LLC,     the Sole Member of each of the companies           By:
/s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating Officer

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  OHI ASSET (PA) WEST MIFFLIN, LP   BALA CYNWYD REAL ESTATE, LP           By:
OHI Asset (PA) GP, LLC,     the General Partner of each limited partnerships    
      By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer           BAYSIDE COLORADO HEALTHCARE ASSSOCIATES, LLC           By:
Bayside Street, LLC,     the Sole Member of such company           By: /s/
Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating Officer

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  CHR BARTOW LLC   CHR BOCA RATON LLC   CHR BRADENTON LLC   CHR CAPE CORAL LLC  
CHR FORT MYERS LLC   CHR FORT WALTON BEACH LLC   CHR LAKE WALES LLC   CHR
LAKELAND LLC   CHR POMPANO BEACH BROWARD LLC   CHR POMPANO BEACH LLC   CHR
SANFORD LLC   CHR SPRING HILL LLC   CHR ST. PETE BAY LLC   CHR ST. PETE EGRET
LLC   CHR TAMPA CARROLLWOOD LLC   CHR TAMPA LLC   CHR TARPON SPRINGS LLC   CHR
TITUSVILLE LLC       By: OHI Asset HUD H-F, LLC,     the Sole Member of each of
the companies           By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:
Chief Operating Officer

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  CANTON HEALTH CARE LAND, LLC   DIXON HEALTH CARE CENTER, LLC   HUTTON I LAND,
LLC   HUTTON II LAND, LLC   HUTTON III LAND, LLC   LEATHERMAN PARTNERSHIP 89-1,
LLC   LEATHERMAN PARTNERSHIP 89-2, LLC   LEATHERMAN 90-1, LLC   MERIDIAN ARMS
LAND, LLC   ORANGE VILLAGE CARE CENTER, LLC   ST. MARY’S PROPERTIES, LLC        
  By: Bayside Street II, LLC,     the Sole Member of each of the companies      
    By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer           AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.      
    By: OHI Healthcare Properties Limited Partnership,     the Sole Member of
such company           By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:
Chief Operating Officer

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  AVIV FINANCING I, L.L.C.   AVIV FINANCING II, L.L.C.   AVIV FINANCING III,
L.L.C.   AVIV FINANCING IV, L.L.C.   AVIV FINANCING V, L.L.C.           By: Aviv
Healthcare Properties Operating Partnership I, L.P., the Sole Member of each of
the companies           By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:
Chief Operating Officer                   ALAMOGORDO AVIV, L.L.C.   ARMA YATES,
L.L.C.   BRADENTON ALF PROPERTY, L.L.C.   CALIFORNIA AVIV, L.L.C.   CHIPPEWA
VALLEY, L.L.C.   CLAYTON ASSOCIATES, L.L.C.   COLUMBUS WESTERN AVENUE, L.L.C.  
COMMERCE NURSING HOMES, L.L.C.   COMMERCE STERLING HART DRIVE, L.L.C.   CONROE
RIGBY OWEN ROAD, L.L.C.   DENISON TEXAS, L.L.C.   FALFURRIAS TEXAS, L.L.C.  
FREDERICKSBURG SOUTH ADAMS STREET, L.L.C.   FREEWATER OREGON, L.L.C.   FULLERTON
CALIFORNIA, L.L.C.   GERMANTOWN PROPERTY, L.L.C.   HERITAGE MONTEREY ASSOCIATES,
L.L.C.   HIGHLAND LEASEHOLD, L.L.C.   HOBBS ASSOCIATES, L.L.C.   HOT SPRINGS
AVIV, L.L.C.   HOUSTON TEXAS AVIV, L.L.C.   HUTCHINSON KANSAS, L.L.C.   JASPER
SPRINGHILL STREET, L.L.C.   MCCARTHY STREET PROPERTY, L.L.C.   MISSOURI
ASSOCIATES, L.L.C.   MISSOURI REGENCY ASSOCIATES, L.L.C.   MOUNT WASHINGTON
PROPERTY, L.L.C.   N.M. BLOOMFIELD THREE PLUS ONE LIMITED COMPANY

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  N.M. ESPANOLA THREE PLUS ONE LIMITED COMPANY   N.M. LORDSBURG THREE PLUS ONE
LIMITED COMPANY   N.M. SILVER CITY THREE PLUS ONE LIMITED COMPANY   OMAHA
ASSOCIATES, L.L.C.   RIVERSIDE NURSING HOME ASSOCIATES, L.L.C.   SANTA
ANA-BARTLETT, L.L.C.   SAVOY/BONHAM VENTURE, L.L.C.   SOUTHERN CALIFORNIA
NEVADA, L.L.C.   TUJUNGA, L.L.C.   WASHINGTON-OREGON ASSOCIATES, L.L.C.   WEST
YARMOUTH PROPERTY I, L.L.C.   WHEELER HEALTHCARE ASSOCIATES, L.L.C.          
By: Aviv Financing I, L.L.C.,     the Sole Member of each of the companies      
    By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer           446 SYCAMORE ROAD, L.L.C.   ALBANY STREET PROPERTY, L.L.C.  
ARKANSAS AVIV, L.L.C.   AVERY STREET PROPERTY, L.L.C.   AVON OHIO, L.L.C.  
BELLEVILLE ILLINOIS, L.L.C.   BELLINGHAM II ASSOCIATES, L.L.C.   BETHEL ALF
PROPERTY, L.L.C.   BHG AVIV, L.L.C.   BIGLERVILLE ROAD, L.L.C.   BONHAM TEXAS,
L.L.C.   BURTON NH PROPERTY, L.L.C.   CAMAS ASSOCIATES, L.L.C.   CHAMPAIGN
WILLIAMSON FRANKLIN, L.L.C.   CHARDON OHIO PROPERTY, L.L.C.   CHATHAM AVIV,
L.L.C.   CLARKSTON CARE, L.L.C.   COLONIAL MADISON ASSOCIATES, L.L.C.   COLUMBUS
TEXAS AVIV, L.L.C.   COLVILLE WASHINGTON PROPERTY, L.L.C.   CRETE PLUS FIVE
PROPERTY, L.L.C.   CROOKED RIVER ROAD, L.L.C.   CR AVIV, L.L.C.   CUYAHOGA FALLS
PROPERTY, L.L.C.

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  DALLAS TWO PROPERTY, L.L.C.   DARIEN ALF PROPERTY, L.L.C.   EAST ROLLINS
STREET, L.L.C.   EDGEWOOD DRIVE PROPERTY, L.L.C.   ELITE YORKVILLE, L.L.C.  
FALCON FOUR PROPERTY, L.L.C.   FLORIDA ALF PROPERTIES, L.L.C.   FORT STOCKTON
PROPERTY, L.L.C.   FOUR FOUNTAINS AVIV, L.L.C.   GILTEX CARE, L.L.C.   GONZALES
TEXAS PROPERTY, L.L.C.   GREAT BEND PROPERTY, L.L.C.   GREENVILLE KENTUCKY
PROPERTY, L.L.C.   HHM AVIV, L.L.C.   HIDDEN ACRES PROPERTY, L.L.C.   IDAHO
ASSOCIATES, L.L.C.   ILLINOIS MISSOURI PROPERTIES, L.L.C.   IOWA LINCOLN COUNTY
PROPERTY, L.L.C.   KARAN ASSOCIATES TWO, L.L.C.   KARISSA COURT PROPERTY, L.L.C.
  KB NORTHWEST ASSOCIATES, L.L.C.   KENTUCKY NH PROPERTIES, L.L.C.   LOUISVILLE
DUTCHMANS PROPERTY, L.L.C.   MAGNOLIA DRIVE PROPERTY, L.L.C.   MANSFIELD AVIV,
L.L.C.   MASSACHUSETTS NURSING HOMES, L.L.C.   MINNESOTA ASSOCIATES, L.L.C.  
MISHAWAKA PROPERTY, L.L.C.   MONTEREY PARK LEASEHOLD MORTGAGE, L.L.C.   MT.
VERNON TEXAS, L.L.C.   MURRAY COUNTY, L.L.C.   MUSCATINE TOLEDO PROPERTIES,
L.L.C.   NEW HOPE PROPERTY, L.L.C.   NICHOLASVILLE KENTUCKY PROPERTY, L.L.C.  
NORTH ROYALTON OHIO PROPERTY, L.L.C.   NORWALK ALF PROPERTY, L.L.C.   OAKLAND
NURSING HOMES, L.L.C.   OCTOBER ASSOCIATES, L.L.C.   OGDEN ASSOCIATES, L.L.C.  
OHIO AVIV, L.L.C.   OHIO AVIV THREE, L.L.C.   OHIO AVIV TWO, L.L.C.   OHIO
INDIANA PROPERTY, L.L.C.   OKLAHOMA WARR WIND, L.L.C.   OKLAHOMA TWO PROPERTY,
L.L.C.   OREGON ASSOCIATES, L.L.C.   OSO AVENUE PROPERTY, L.L.C.   OSTROM AVENUE
PROPERTY, L.L.C.   S.C. PORTFOLIO PROPERTY, L.L.C.   PEABODY ASSOCIATES, L.L.C.
  PENNINGTON ROAD PROPERTY, L.L.C.   POCATELLO IDAHO PROPERTY, L.L.C.

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  PRESCOTT ARKANSAS, L.L.C.   RAVENNA OHIO PROPERTY, L.L.C.   RICHLAND
WASHINGTON, L.L.C.   ROCKINGHAM DRIVE PROPERTY, L.L.C.   SANTA FE MISSOURI
ASSOCIATES, L.L.C.   SEARCY AVIV, L.L.C.   SIERRA PONDS PROPERTY, L.L.C.  
SKYVIEW ASSOCIATES, L.L.C.   ST. JOSEPH MISSOURI PROPERTY, L.L.C.   STAR CITY
ARKANSAS, L.L.C.   STEPHENVILLE TEXAS PROPERTY, L.L.C.   TEXAS FOUR PROPERTY,
L.L.C.   TEXHOMA AVENUE PROPERTY, L.L.C.   TULARE COUNTY PROPERTY, L.L.C.  
WASHINGTON IDAHO PROPERTY, L.L.C.   WELLINGTON LEASEHOLD, L.L.C.   WEST PEARL
STREET, L.L.C.   WHITLOCK STREET PROPERTY, L.L.C.   YUBA AVIV, L.L.C.       By:
Aviv Financing II, L.L.C.,     the Sole Member of each of the companies        
  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer           DANBURY ALF PROPERTY, L.L.C.   RIVERSIDE NURSING HOME
ASSOCIATES TWO, L.L.C.   WESTERVILLE OHIO OFFICE PROPERTY, L.L.C.           By:
Aviv Financing III, L.L.C.,     the Sole Member of each of the companies        
  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  AVIV LIBERTY, L.L.C.   AVIV FOOTHILLS, L.L.C.   CALIFORNIA AVIV TWO, L.L.C.  
GARDNERVILLE PROPERTY, L.L.C.   EFFINGHAM ASSOCIATES, L.L.C.   ELITE MATTOON,
L.L.C.   KANSAS FIVE PROPERTY, L.L.C.   KARAN ASSOCIATES, L.L.C.   MANOR
ASSOCIATES, L.L.C.   NEWTON ALF PROPERTY, L.L.C.   OHIO PENNSYLVANIA PROPERTY,
L.L.C.   ORANGE ALF PROPERTY, L.L.C.   POMONA VISTA L.L.C.   RATON PROPERTY
LIMITED COMPANY   RED ROCKS, L.L.C.   ROSE BALDWIN PARK PROPERTY, L.L.C.   SALEM
ASSOCIATES, L.L.C.   SAN JUAN NH PROPERTY, L.L.C.   SANDALWOOD ARKANSAS
PROPERTY, L.L.C.   SEDGWICK PROPERTIES, L.L.C.   SUN-MESA PROPERTIES, L.L.C.  
VRB AVIV, L.L.C.   WATAUGA ASSOCIATES, L.L.C.   WILLIS TEXAS AVIV, L.L.C.      
    By: Aviv Financing IV, L.L.C.,     the Sole Member of each of the companies
          By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief
Operating Officer

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  CASA/SIERRA CALIFORNIA ASSOCIATES, L.L.C.   FLORIDA FOUR PROPERTIES, L.L.C.  
KINGSVILLE TEXAS, L.L.C.   GLENDALE NH PROPERTY, L.L.C.   MONTANA ASSOCIATES,
L.L.C.   ORANGE, L.L.C.   PEABODY ASSOCIATES TWO, L.L.C.   SEGUIN TEXAS
PROPERTY, L.L.C.   SOUTHEAST MISSOURI PROPERTY, L.L.C.   STEVENS AVENUE
PROPERTY, L.L.C.   TEXAS FIFTEEN PROPERTY, L.L.C.           By: Aviv Financing
V, L.L.C.,     the Sole Member of each of the companies           By: /s/ Daniel
J. Booth   Name: Daniel J. Booth   Title: Chief Operating Officer          
CHARDON OHIO PROPERTY HOLDINGS, L.L.C.           By: Chardon Ohio Property,
L.L.C.,     the Sole Member of such company           By: /s/ Daniel J. Booth  
Name: Daniel J. Booth   Title: Chief Operating Officer           FALCON FOUR
PROPERTY HOLDING, L.L.C.           By: Falcon Four Property, L.L.C.,     the
Sole Member of such company           By: /s/ Daniel J. Booth   Name: Daniel J.
Booth   Title: Chief Operating Officer

 

 

 

 

ADMINISTRATIVE AGENT: bank of america, n.a.,   as Administrative Agent       By:
/s/ Kevin L. Ahart



  Name: Kevin L. Ahart



  Title: Vice President

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

LENDERS: bank of america, n.a., as L/C Issuer, Swing Line Lender and as a Lender
      By: /s/ Yinghua Zhang



  Name: Yinghua Zhang



  Title: Director

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  CREDIT AGRICOLE COPORATE AND INVESTMENT BANK,   as a Lender         By: /s/
Thomas Randolph



  Name: Thomas Randolph



  Title: Managing Director

 

  By: /s/ Amy Trapp



  Name: Amy Trapp



  Title: Managing Director

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  JPMORGAN CHASE BANK, N.A.,   as a Lender         By: /s/ Jane Chang



  Name: Jane Chang



  Title: VP & General Manager

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  CITIZENS BANK, NATIONAL ASSOCIATION,   as a Lender         By: /s/ Brad E.
Bindas



  Name: Brad E. Bindas



  Title: Senior Vice President

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,   as a Lender         By: /s/ Jamie
Johnson



  Name: Jamie  Johnson



  Title: VP

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION,   as a Lender         By: /s/ J. Stephen
Klose



  Name: J. Stephen Klose



  Title: Authorized Signatory

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  MORGAN STANLEY BANK, N.A.,   as a Lender         By: /s/ Emanuel Ma



  Name: Emanuel Ma



  Title: Authorized Signatory

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  ROYAL BANK OF CANADA,   as a Lender         By: /s/ Brian Gross



  Name: Brian Gross



  Title: Authorized Signatory

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  SUNTRUST BANK,   as a Lender         By: /s/ Joshua Turner



  Name: Joshua Turner



  Title: Vice President

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  BRANCH BANKING AND TRUST COMPANY,   as a Lender         By: /s/ James E. Davis



  Name: James E. Davis



  Title: Senior Vice President

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  SUMITOMO MITSUI BANKING CORPORATION,   as a Lender         By:  



  Name:  



  Title:  

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  STIFEL BANK & TRUST,   as a Lender         By:  



  Name:  



  Title:  

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  SYNOVUS BANK,   as a Lender         By: /s/ Conner Parsons



  Name: Conner Parsons



  Title: Associate

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  BANK OF TAIWAN, A REPUBLIC OF CHINA BANK ACTING THROUGH ITS LOS ANGELES
BRANCH,   as a Lender         By: /s/ Jane Chang



  Name: Jane Chang



  Title: VP & General Manager

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH,   as a Lender  
      By:  



  Name:  



  Title:  

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  LAND BANK OF TAIWAN LOS ANGELES BRANCH,   as a Lender         By:  



  Name:  



  Title:  

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  TAIWAN BUSINESS BANK, LOS ANGELES BRANCH,   as a Lender         By:  



  Name:  



  Title:  

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  TAIWAN COOPERATIVE BANK, LTD., SEATTLE BRANCH,   as a Lender         By:  



  Name:  



  Title:  

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  FIRST COMMERCIAL BANK, LTD., A REPUBLIC OF CHINA BANK ACTING THROUGH ITS LOS
ANGELES BRANCH,   as a Lender         By:  



  Name:  



  Title:  

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  E. SUN COMMERCIAL BANK, LIMITED, LOS ANGELES BRANCH,   as a Lender         By:
 



  Name:  



  Title:  

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  HUA NAN COMMERCIAL BANK LTD., LOS ANGELES BRANCH,   as a Lender         By:  



  Name:  



  Title:  

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender         By: /s/ Darin
Mullis



  Name: Darin Mullis



  Title: Director

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  COMPASS BANK,   as a Lender         By: /s/ Brian Tuerff



  Name: Brian Tuerff



  Title: Senior Vice President

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  REGIONS BANK,   as a Lender         By: /s/ Steven W. Mitchell



  Name: Steven W. Mitchell



  Title: Senior Vice President

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  THE HUNTINGTON NATIONAL BANK,   as a Lender         By: /s/ Michael Shiferaw



  Name: Michael Shiferaw



  Title: Vice President

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 

 

  THE BANK OF EAST ASIA, LIMITED, NEW YORK BRANCH, as a Lender         By: /s/
Anthony Wong



  Name: Anthony Wong



  Title: Senior Vice President



    Head of Business Development

 

        By: /s/ Kitty Sin



  Name: Kitty Sin



  Title: Senior Vice President



    Head of Credit

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT

 

 

 